DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-15, 17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over
Zobeley et al (DE 30 42 968 A1) in view of Briigger et al (US PGPub # 2012/0061190), Abercrombie et al
(US PGPub # 2011/0232974), and Lauke et al (US # 7,211,748). With respect to claim 13, the Zobeley
reference discloses an elevator car load measurement system for determining a load of an elevator car,
the elevator car load measurement system (Figs. 3-6) comprising: a plurality of force sensors (30)
connected together in a daisy chain including a first force sensor connected to one end of the daisy
chain and a last force sensor connected to an opposite end of the daisy chain so the signals from the
force sensors are added together (See Figs. 5 & 6; the sensors (30) are connected in series: ¶ 0022-
0023)1; a controller (200) connected to the last force sensor for determining the load of the elevator car
(¶ 0034).
	Zobeley uses strain gage resistive force sensors instead of vibrating string force sensors;
however, the Brugger reference discloses that vibrating string force sensors are art recognized
functional equivalents in the elevator control systems (¶ 0029) and it would have been obvious to substitute one type of force sensor for the other motivated by their art recognized functional
equivalence. See MPEP §§ 2144.06 & 2144.07.
	The Brugger reference discloses that vibrating string force sensors change their frequency of
vibration based on the detected load (¶ 0054), so in order to daisy chain vibrating string force sensors
together, then any serial connection between these force sensors would, of necessity, have to be wired
in such a manner as to sum together the frequency outputs of the force sensors, as this would be the
only way to add together the force signals of the individual sensors to obtain a total weight signal. The
Brugger reference does not specifically state that the next force sensor in the serial daisy chain adds
together its own frequency signal to the frequency signal that it has received from further down the
chain before sending it onward to the next link (i.e.: next force sensor) in the chain, but this is normally
how daisy chained force sensors are wired as shown by the example of the Abercrombie reference (¶
0018) which mentions in passing how each individual sensor “pad” (i.e.: force sensor) can be equipped
in certain embodiments with its own signal summing board for adding the pad’s force signal to the
received force signal before passing the force signal to the next force sensing pad in the series; the
Lauke reference also explains this process in more detail (Col. 2, line 44 to col. 3, line 38). This would
have been an obvious alternative arrangement for any daisy chained series of force sensors motivated
by its art recognized suitability for its intended use.
	Claims 14 and 15 simply describe how an analog frequency signal would have been added to
another analog frequency using analog adder circuits.
	With respect to claims 19-21 and 23, the method of use of the system is inherent to the
system.

Claims 17, 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zobeley et
al (DE 30 42 968 A1) in view of Brugger et al (US PGPub # 2012/0061190), Abercrombie et al (US PGPub
# 2011/0232974), and Lauke et al (US # 7,211,748), as applied to claims 13-15, 19-21, and 23 above, and
further in view of Fuller et al (US # 5,750,945). The Fuller reference discloses (Col. 5, Il. 7-22) that the
claimed placement of the force sensors was a known alternative to placing the force sensors on the
elevator floor as mentioned in the Zobeley reference, and this would have been an obvious alternative
embodiment motivated by its art recognized functional equivalent location in an elevator control
system.

Conclusion
	Claims 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims. Although the general idea of force sensors self-diagnose as shown by the example of
US # 6,576,849 (Bliss et al), there is no motive to modify the elevator weighing system of the prior art
that when one of the force sensors detects a malfunction, it generates a set error frequency signal from
the one force sensor and substituting the set error frequency signal for the frequency signal to generate
the frequency sum signal. Since claim 25 has the same limitations as claim 16 written in independent form, then claims 25 and dependent claim 26 are allowable over the art of record for the same reasons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See US # 5,004,058 (Langford et al.) which defines a serial bus as a “daisy chain”: Column 3, lines 24-40.